Title: To James Madison from the Right Reverend James Madison, 27 October 1803
From: Madison, James (Reverend)
To: Madison, James


My dear Sir, Oct. 27h. 1803
I have just recd. your Favour, inclosing 400$. It will give me Pleasure in disposing of them, as you advise; & I beg you to mention to Dr. Thornton, that upon this, or any other Occasion, he may be assured of my friendly services.

As to the other Subject, be so good as to adopt such arrangements as will be most agreable to yourself. I do not expect soon to want the Money; & as to Int. I had no Idea of receiving any. Perhaps, as the money was loaned, when stamps were in Fashion, it may be prudent to take in the old Bond, & give a new one. If therefore you will favour me with a Bond for the original Amount, dated at any Time this Year, or posterior to the Revocation of stamp’d Paper, I will immediately remit that which is in my Possession.
The Treaty of Louisiania has effectually sealed the Prosperity of the western Country. And yet, would you believe, that in my late Excursion to Kanhawa, I could scarcely find a single Friend to the present Administration, or rather, to Mr. Jefferson. The Circumstance excited my Astonishment, & even Contempt. I laboured to remove this Film from the Eyes of plain, wellmeaning People, & sometimes, with Effect. You shall hear, or see a little more of my Excursion soon.
I do not know whether my Son James Catesby will have an Oppy of delivering this to you; but I wish to introduce him to you, if Circumstances will permit. He is on his way to the medical Lectures in Philadelphia; is awkward eno to be a profound Philosopher, & I hope, will possess some small Portion of such a Character, as he is soon to assume the Profession of a Physician. I beg to be Affly. remembered by Mrs. Madison—& am, Dr Sir Yrs. most sincerely
J Madison
John joins in best Regards & Esteem for Miss Paine
 

   
   RC (DLC).



   
   Letter not found.



   
   The “Act to repeal the Internal Taxes” of 6 Apr. 1802 abolished the office of superintendent of stamps and ended the requirement that financial instruments be stamped (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:148–50).



   
   This was probably the bishop’s son John Madison (WMQWilliam and Mary Quarterly., 1st ser., 8 [1899–1900]: 221, 222).


